Cooper, J.,
delivered the opinion of the court.
The establishment at Meridian is a sewing-machine agency within *646the meaning of § 585 of the code. The: fact that the course of business was to supply from the room agents, who made sales by seeking customers at their homes, instead of selling at the place where the machines were kept, does not so change the character of the business as to exempt it from paying the privilege tax imposed.
The legislature in dealing with the subject of privileges, taxed them in reference to the known and usual course of business, and the burden imposed cannot be evaded by changes in the mere form of transacting the business intended to be taxed, or by parcelling out among several the duties usually pertaining to one.
The fact that the building in which the agency was established was rented by the Singer Sewing Machine Company; that the agency was established by Weeks who lived in Mobile; that a lady was employed to keep the account of stock and to charge up the machines delivered to those who were employed to sell them; that these agents made their first reports directly to the office in Mobile, and that the accounts were returned to Mitchell, the appellant, for collection, are insufficient to negative the existence of a taxable agency in this state, or to relieve .those actually engaged in its operation from the duty of paying the tax imposed by law. The effort to so divide the responsibility of its management as to leave no one liable to indictment for failure to pay the tax is in.vain. The danger is rather that each of the numerous managers may be held to be indictable than that either may escape.
Weeks having escaped conviction, it is not necessary to express an opinion relative to his guilt or innocence; the conviction of the appellant is supported by the evidence, and the judgment is,

Affirmed.